Citation Nr: 0902652	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  08-21 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently assigned a 50 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1963 to November 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2007.  In December 2008, the appellant appeared 
at a videoconference hearing held before the undersigned.  


FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to symptoms 
including a flat affect, depression, anxiety, hypersomnia, 
occasional panic attacks, conflicts with co-workers, some 
memory impairment, and social isolation outside his immediate 
family.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in July 2007, prior to the adjudication on 
appeal, the RO advised the claimant of the information 
necessary to substantiate the claim for an increased rating 
for PTSD, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, he was provided with information regarding assigned 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).     

For an increased compensation claim, the veteran must be 
notified that he or she must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In this case the July 2007 letter informed the veteran that 
in order for an increased rating, evidence must show his 
condition had become worse.  The RO advised the claimant of 
his and VA's respective duties for obtaining different types 
of evidence.  The notice also provided examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
treatment records, Social Security Administration (SSA) 
determinations, statements from employers, or statements 
discussing his disability symptoms from people who had 
witnessed how they affected her.  He was told that a 
disability rating will be determined under the rating 
schedule, with ratings ranging from 0 percent to as much as 
100 percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.  

Later, in a letter dated in August 2008, the veteran was 
again provided with the information required by Vazquez-
Flores.  In addition, he was provided with the diagnostic 
criteria for rating mental disabilities, and the claim was 
readjudicated in an October 2008 supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the duty 
to notify has been satisfied.

With respect to the duty to assist, service medical records 
have been obtained, as have post-service treatment records 
identified by the veteran, including VA records.  A VA 
examination with respect to the increased rating claim was 
provided in August 2007.  There is no evidence indicating 
that there has been a material change in the service-
connected disorder(s) since the claimant was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The VA examinations were 
thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.  The records satisfy 38 C.F.R. § 3.326.
He has not identified the existence of any potentially 
relevant evidence which is not of record.  Thus, the Board 
also concludes that VA's duty to assist has been satisfied.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Increased Rating for PTSD 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
If the disability has undergone varying and distinct levels 
of severity throughout the entire time period the increased 
rating claim has been pending, staged ratings may be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  According 
to the general rating formula, a mental disorder is rated 30 
percent when it results in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Code 9411. 

A rating of 50 percent is assigned when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A rating of 70 percent is warranted when it results in 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obses-sional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.  

A 100 percent rating is assigned when the condition results 
in total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, 
but rather are examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

On a VA examination in August 2007, the veteran reported that 
he had little energy or motivation to do anything, and when 
he was not working, could sleep for 18-20 hours per day.  He 
said he never went anywhere, although he stated that he 
attended his son's ballgames, where he would sit alone.  He 
did not like to be around people, and had panic attacks when 
at gatherings.  He felt sad at times, and had anxiety.  He 
ate about one meal a day, and his intake of food had reduced 
significantly.  He estimated that he had lost about ten 
pounds in the last 1-1.5 years.  Currently, he worked in a 
grocery store, stocking shelves, where he had worked for 4 
years.  He said he had difficulty motivating himself to go to 
work each day, and occasionally he missed work due to needing 
more sleep.  He became easily aggravated with other 
employees, and when he became angry, he screamed and was 
loud.  He had been married to his 4th wife for 15 years.  He 
said the marriage was so-so, and that they had become distant 
from each other.  He had a 14-year old son with whom he had a 
good relationship.  Otherwise, he avoided contact with family 
members, including two children from a prior relationship 
with whom he had no relationship.  He said that he attended 
his son's ballgames, and spent his free time sleeping or 
watching television; he no longer engaged in bowling, 
fishing, or hunting, and he no longer went to restaurants.  
He said he had no friends.  He said he had occasional 
suicidal ideation without plan or intent.  

On mental status examination, he was alert, oriented, and 
cooperative, and maintained good eye contact.  His speech was 
slightly slurred.  His thought process was goal-directed, and 
thought content was without hallucinations, or suicidal or 
homicidal ideation.  He interacted in a logical manner 
without inappropriate behavior.  His maintenance of personal 
hygiene and other basic activities of daily living was okay.  
As to memory impairment, he said he sometimes forgot what he 
was going to do, and had been having increasing difficulty 
with getting lost or confused while driving to places where 
he had been previously.  He did not have any obsessive or 
ritualistic behavior.  He had panic attacks 2 to 3 times per 
week.  He met the DSM-IV criteria for PTSD, with symptoms of 
nightmares, intrusive memories, occasional flashbacks, 
intense psychological distress at exposure to cues, markedly 
diminished interest or participation in significant 
activities, feelings of detachment or estrangement from 
others, restricted range of affect, irritability or outbursts 
of anger, difficulty concentrating and paying attentions.  
The diagnosis was PTSD with depression and anxiety, with a 
current GAF of 55 due to PTSD, with symptoms identified as 
flat affect, depression, anxiety, hypersomnia, occasional 
panic attacks, no friends, conflicts with co-workers, some 
memory impairment, avoids family, and is isolated and 
withdrawn.  

In November 2007, several lay statements were received on the 
veteran's behalf.  [redacted] stated that he had been 
acquainted with the veteran for several years, through their 
sons' activities.  He had observed that the veteran had 
become increasingly difficult to talk to, and that he did not 
like to be around very many people at a time.  The veteran 
refused all social invitations, and always sat by himself at 
their sons' events.  He thought the veteran appeared 
depressed.  

The veteran's employer wrote that the veteran had a short 
fuse when dealing with co-workers or customers, and preferred 
to work by himself.  He indicated that he provided the 
veteran some allowances for his forgetfulness, fatigue, and 
poor relationships with customers.  

Finally, the veteran's wife wrote that she and the veteran 
slept in separate rooms due to his frequently waking up 
during the night and yelling at her, moving rapidly about the 
house, or fighting in his sleep.  She also mentioned the 
veteran's secluded life, and crying spells.  

VA treatment records dated from December 2006 to September 
2008 show the veteran's periodic psychiatric follow-up, 
largely for medication management.  He was noted to be 
appropriately dressed with good grooming.  His affect was 
abnormal, described either as blunted or restricted.  On all 
occasions, he denied suicidal or homicidal ideation.  His GAF 
score ranged from 55 to 65, but was most often noted to be 
60.  During this period, he experienced various symptoms.  In 
October and November 2007, he had a depressed mood, and 
reported nightmares, crying spells, and excessive sleep.  In 
April 2008, he said he had nightmares and crying spells about 
every two weeks, and complained of feeling tried and lacking 
motivation.  In May and June 2008, his mood was a little 
better, but he felt anxious.  In September 2008, he was late 
for his appointent, and said that he had gotten lost.  He 
reported irritability with is co-workers.  He said his sleep, 
appetite, and energy were all good.  

In a letter dated in August 2008, the veteran described some 
of his thoughts and symptoms.  He said that he had attempted 
suicide many years ago, and described some suicidal ideas he 
had had several years ago.  He stated that he did not like to 
talk about his thoughts of harming others.  He said that if 
it wasn't for his wife, he probably would have such poor 
personal hygiene that he could not hold a job.  He stated 
that he often forgot to take his prescribed medication.  

At a videoconference hearing before the undersigned in 
December 2008, the veteran and his wife testified regarding 
the veteran's actions.  It was noted that he sometimes had 
suicidal ideation, that his wife had to remind him to shower 
and maintain his personal hygiene, that he experienced 
difficulties on his job with getting along with people, and 
that he was socially isolated.  

The VA examination in August 2007 concluded that the veteran 
had PTSD with depression and anxiety, with symptoms 
identified as flat affect, depression, anxiety, hypersomnia, 
occasional panic attacks, no friends, conflicts with co-
workers, some memory impairment, avoidance of family, 
isolation, and withdrawal.  The findings on this examination 
are largely consistent with the symptoms as described in the 
lay statements and hearing testimony, as well as with the VA 
outpatient treatment records.  Moreover, the symptoms are 
contemplated by the 50 percent evaluation currently in 
effect.  He has not shown current suicidal ideation, 
obsessional rituals, illogical, obscure, or irrelevant 
speech; spatial disorientation; neglect of personal 
appearance and hygiene.  While he attributes his level of 
hygiene to his wife, the fact remains that no problems in 
that area have been shown.  While he has reported occasional 
panic attacks, and a depressed mood, he does not have near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  
Likewise, his symptoms as a whole do not cause social and 
occupational impairment comparable to the level more closely 
approximating a higher rating.  

On the VA examination in August 2007, the GAF was estimate to 
be 55.  Again, this is consistent with the outpatient 
treatment records which show GAF scores ranging from 55 to 
65, most often noted to be 60.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 
GAF score of 41 to 50 reflects serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  A 51-60 GAF score indicates moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score from 61-70 
reflects some mild symptoms, or some difficulty in social, 
occupational, or school functioning but is generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

Throughout the appeal period, the evidence consistently shows 
that the veteran has a flat affect, hypersomnia, occasional 
panic attacks, no friends, conflicts with co-workers, some 
memory impairment, and the tendency to avoid family, be 
isolated, and withdrawn.  Although he is socially isolated, 
he has a good relationship with his son, and an okay 
relationship with his wife, to whom he has been married for 
15 years.  It must be stressed that it is the current 
symptoms (i.e., present during the appeal period) that are of 
primary importance, rather than symptoms he may have 
experienced years ago.  The evidence establishes that the 
veteran's psychiatric symptoms have not exceeded the 50 
percent rating for any definable period of time during the 
appeal period.  

Referral for extraschedular consideration is not appropriate, 
because the schedular criteria are explicitly based on social 
and industrial impairment resulting from symptoms which, if 
not listed, are comparable in the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan, supra.  Therefore, the rating criteria 
are adequate, and explicitly take into consideration the 
degree of interference with employment, while hospitalization 
has not been shown; thus, extraschedular consideration is not 
warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 
Vet. App. 111 (2008).  Additionally, the evidence does not 
show that the disability has undergone varying and distinct 
levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Accordingly, a question as to which 
of two evaluations to apply has not been presented, and the 
disability picture does not more nearly approximate the 
criteria required for the next higher rating.  38 C.F.R. 
§ 4.7 (2007).  As a result, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

An evaluation in excess of 50 percent for PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


